DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-16) in the reply filed on 14 June 2022 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “the one or more benefit active agents disposed at least one of the plurality of isolated regions.” It is unclear what the relationship between the benefit agents and the isolated regions is. The agents could be disposed on the regions, between the regions, around the regions, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boswell et al. (PCT Patent Application Publication WO 2018/129494).
	Boswell et al. discloses multilayer beauty care products which have a water soluble film zone with a water soluble polymer and a skin active agent (abstract). This product also has a barrier patch with an adhesive zone, and the water soluble film zone can be discontinuous (id.). An example is shown in Figures 2A-B, where the water soluble film zone is discontinuous (element 6) and separated from each other zone by the barrier patch. The backing layer is ethylene vinyl acetate in the examples, and this is a hydrophobic material.
	The product is also considered to personalized, as the product is taught to have any size and shape adapted to conform to a desired target area of skin (page 25, lines 7-9).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. (PCT Patent Application Publication WO 2018/129494) as applied to claim 9 above.
Boswell et al. discloses the water soluble film is prepared from a polymer such as gelatin (page 11, lines 5-12), which is a hydrogel forming polymer and is also instantly recited as the matrix polymer (instant claim 16). And the cosmetic component with the skin active is an emulsion comprising water (example), and thus the film layer comprises a hydrogel. The barrier patch comprises polymers such as ethylene vinyl acetate (EVA; page 18, line 25 – page 19, line 5 & table 1) and polyethylene terphthalate (PET; page 18, line 25 – page 19, line 5), which can form hydrogels, but this barrier layer of the patch does not comprise water. Thus, it reads upon a dehydrated hydrogel (i.e. just a polymer which could have been used to prepare a hydrogel). Note, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  
Thus, Boswell et al. discloses products comprising the individual elements instantly recited (hydrogel based patch) and together these would provide a patch as instantly claimed.  However, Boswell et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the patches of the prior art. Since this modification of the prior art represents nothing more than the predictable use of prior art elements according to their established functions a prima facie case of obviousness exists. See MPEP 2141. 
Alternatively, with respect to instant claim 13, Boswell et al. teaches using polymers for the barrier patch layer which are either physical blends or reacted blends of multiple polymers, which can have branching (page 19, lines 6-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699